Exhibit 10.3

 

SEVERANCE AGREEMENT

 

This Agreement, is made as of October 1, 2012 (the “ Effective Date ”), by and
between STR HOLDINGS, INC. a Delaware corporation (the “ Company ”), and Robert
Yorgensen (the “Executive ”).

 

WHEREAS , the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

 

WHEREAS , the Board recognizes that the possibility of a Change in Control (as
hereinafter defined) exists and that such possibility and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders; and

 

WHEREAS , the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
the potential distractions arising from the possibility of a Change in Control;
and

 

WHEREAS , the Board has determined that additional severance benefits in the
absence of a Change in Control should be provided to senior management in order
to attract and retain the executive talent required to best serve the Company
and its stockholders.

 

NOW, THEREFORE , in consideration of the premises and the mutual covenants
herein contained, the Company and the Executive hereby agree as follows:

 

1.Defined Terms .  The definitions of capitalized terms used in this Agreement
are provided in the last Section of this Agreement.

 

2.Term .   This Agreement shall terminate on the fifth (5 th ) anniversary of
the Effective Date. The term of this Agreement shall be automatically extended
thereafter for successive one (1) year periods unless, at least ninety (90) days
prior to the end of the fourth anniversary of the Effective Date or the then
current succeeding one-year extended term of this Agreement, the Company or
Executive has notified the other that the term hereunder shall expire at the end
of the then-current term. Notwithstanding any such notice, the term of this
Agreement shall not expire before the date that is eighteen (18) months after a
Change in Control that occurs within the term of this Agreement. The initial
term of this Agreement, as it may be extended under this Section 2, is herein
referred to as the “ Term .”

 

3.Company’s Covenants Summarized .  In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive’s continued
employment, the Company agrees, under the terms and conditions hereof, to pay
the Executive the Severance Payments and the other payments and benefits
described in this Agreement.  This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.

 



 

 





 

4.Compensation Other Than Severance Payments .



If the Executive’s employment shall be terminated for any reason during the Term
of this Agreement, the Company shall pay the Executive’s full salary to the
Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if there has been a Base Salary Reduction,
the rate in effect immediately prior to such Base Salary Reduction, together
with all compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination (or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason).

 

5.Severance Payments .

 



(a)General .  If the Executive’s employment is terminated during the Term of
this Agreement (i) by the Company without Cause, or (ii) by the Executive for
Good Reason (collectively, a “Qualifying Termination ”), then the Company shall
pay the Executive the amounts, and provide the Executive the benefits described
in this Section 5 (“ Severance Payments ”) in addition to any payments and
benefits to which the Executive is entitled under Section 4 of this Agreement.

 

(b)Payments — Not During the Change in Control Severance Period . If a
Qualifying Termination occurs other than during a Change in Control Severance
Period, then, in lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination (and in lieu of payments due
pursuant Section 5(c) below), the Company shall pay to the Executive (i) an
amount, in cash, equal to the sum of the product obtained by multiplying the
Executive’s base salary as in effect immediately prior to the Date of
Termination or, if there has been a Base Salary Reduction, the annual base
salary in effect immediately prior to such Base Salary Reduction, by the
Applicable Multiplier set forth in column B of Schedule A to this Agreement (the
“ Periodic Payments ”), and (ii) a pro-rata portion of the Executive’s Actual
Bonus for the performance year during which such Date of Termination occurs (the
“ Pro Rata Bonus ”). This Pro-Rata Bonus shall be determined by multiplying such
Actual Bonus by a fraction, the numerator of which is the number of days during
such performance year that the Executive is employed by the Company and the
denominator of which is 365.  Subject to Section 5(h) below and the Executive’s
satisfaction of the conditions set forth in Section 11(a) below, the Periodic
Payments shall be paid periodically to the Executive in accordance with the
Company’s customary payroll practices and the Pro Rata Bonus shall be paid to
the Executive in a lump sum within thirty (30) days following the completion of
the Company’s year-end audit for the year during which the Date of Termination
occurs, but in no event later than April 1 st  of the fiscal year following the
year during which the Date of Termination occurs.

 





2

 






(c)Payments — During the Change in Control Severance Period . If a Qualifying
Termination occurs during a Change in Control Severance Period, then, in lieu of
any further salary payments to the Executive for periods subsequent to the Date
of Termination (and in lieu of payments due pursuant to Section 5(b) above), the
Company shall pay to the Executive  a lump sum severance payment, in cash, equal
to the sum of (i) the product obtained by multiplying the Executive’s annual
base salary as in effect immediately prior to the Date of Termination or, if
there has been a Base Salary Reduction, the annual base salary in effect
immediately prior to such Base Salary Reduction, by the Applicable Multiplier
set forth in column C of Schedule A to this Agreement (the “ Lump Sum Amount ”),
and (ii) the Executive’s Target Bonus for the performance year during which such
Date of Termination occurs (the “ Target Bonus Amount ”). Subject to Section
5(h) and the Executive’s satisfaction of the conditions set forth in Section
11(a) below, the Lump Sum Amount and the Target Bonus Amount shall be paid to
the Executive in a lump sum on the date which is sixty (60) days following the
Date of Termination.

 

(d)Medical Benefits . For the Applicable Severance Period, the Company shall on
a monthly basis reimburse the Executive for the cost of medical, dental, and
accidental death and dismemberment benefits provided under COBRA which benefits
shall be  substantially similar to such benefits as provided to the Executive
and his dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater cost to the Executive than the cost to
the Executive immediately prior to such date or occurrence. The parties intend
that during the Applicable Severance Period continued medical and dental
coverage shall not constitute a “deferral of compensation” under Treas. Reg.
Sect. 1.409A-1(b), and that continued accidental death and dismemberment
benefits hereunder shall qualify as a “limited payment” of an “in kind” benefit
under Treas. Reg. Sect. 1.409A-1(b)(9)(v)(C) and (D).  Any portion of the
continued medical, dental and accidental death and dismemberment coverage under
this subsection (d) that is subject to Section 409A is intended to qualify as a
“reimbursement or in-kind benefit plan” under Treas. Reg. Sect.
1.409A-3(i)(1)(iv). Benefits otherwise receivable by the Executive pursuant to
this subsection (d) shall be reduced to the extent benefits of the same type are
received by or made available by a subsequent employer to the Executive during
the Applicable Severance Period (and any such benefits received by or made
available to the Executive shall be reported to the Company by the Executive);
provided, however, that the Company shall reimburse the Executive for the
excess, if any, of the cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason. Any such reimbursement under this subsection (d) that is subject to
Section 409A of the Code shall be made promptly in accordance with Company
policy, but in any event on or before the last day of the Executive’s taxable
year following the taxable year in which the expense or cost was incurred, but
notwithstanding the foregoing, any such reimbursements which would otherwise be
made prior to the first day of the seventh month following the Date of
Termination shall be made on such date if the Executive is a Specified Employee.
In no event shall the amount that the Company pays for any such benefit in any
one year affect the amount that it will pay in any other year and in no event
shall the benefits described in this subsection (d) be subject to liquidation or
exchange for another benefit.

 





3

 






(e)Life Insurance . The Company shall (i) prepay all premiums due during the
Applicable Severance Period under any insurance policy maintained by the Company
insuring the life of the Executive that is in effect and (ii) transfer to the
Executive any and all rights and incidents of ownership in such arrangements.

 

(f)Outplacement Services . The Company shall provide the Executive with a level
of outplacement services commensurate with the Executive’s position during the
Applicable Severance Period as determined by the Company in its reasonable
discretion.  However such services, if otherwise ongoing, shall terminate upon
the Executive’s first day of employment with a new employer.  In no event may
the reimbursement of any outplacement services expense incurred by the Executive
extend beyond the third taxable year of the Executive following the taxable year
of the Executive in which the Date of Termination occurred.

 

(g)Legal Fees . The Company also shall reimburse the Executive for the
reasonable legal fees and expenses incurred by the Executive in disputing in
good faith any issue hereunder relating to the termination of the Executive’s
employment or in seeking in good faith to obtain or enforce any benefit or right
provided by this Agreement, provided the Executive is the prevailing party with
respect to such dispute.  Such payments shall be made within ten (10) business
days after delivery of the Executive’s written request for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.

 

(h)Timing of Payments .  Severance Payments under Section 5(b) of this Agreement
shall be paid as therein set forth; provided, however, that to the extent that
the total amount of Periodic Payments to be made under Section 5(b), exceeds the
amount of Qualifying Severance Payments, then, for a non-Specified Employee,
such excess shall be paid in a lump sum on the date which is sixty (60) days
following the Date of Termination or, in the case a Specified Employee, on the
first day of the seventh month following the Date of Termination.  In addition,
if such total amount of Periodic Payments to be made under Section 5(b) exceeds
the amount of Qualifying Severance Payments, each Periodic Payment shall be
reduced by an amount determined by dividing such excess by the total number of
Periodic Payments and the aggregate of such reductions shall be made as a lump
sum on the date which is sixty (60) days following the Date of Termination if
the Executive is not a Specified Employee or be made on the first day of the
seventh month following the Date of Termination if the Executive is a Specified
Employee.  Severance Payments under Section 5(c) of this Agreement shall be paid
as therein set forth; provided, however, that to the extent that the total Lump
Sum Amount to be paid under Section 5(c) to a Specified Employee exceeds the
amount of Qualifying Severance Payments, then such excess shall be paid in a
lump sum on the first day of the seventh month following the Date of
Termination.  The transfer to the Executive under Section 5(e)(ii) above, and if
applicable, any amount by which the payment of base salary under Section 4 of
this Agreement exceeds the Executive’s base salary immediately prior to the Date
of Termination due to a prior Base Salary Reduction, shall be paid on the date
which is sixty (60) days following the Date of Termination if the Executive is
not a Specified Employee or be paid on the first day of the seventh month
following the Date of Termination if the Executive is a Specified Employee. 
Notwithstanding the provisions in Section 5(b) above, in the case of a Specified
Employee, the Pro Rata Bonus shall be paid on the first day of the seventh month
following the Date of Termination if that is later than the date it would
otherwise be paid pursuant to Section 5(b). At the time that payments are made
under this Agreement, the Company shall provide the Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations.

 





4

 



 

(i)Coordination with Employment Agreement; Company Policy .  Severance Payments
made under this Section 5 shall be in lieu of (i) any severance benefit payable
to the Executive under the Executive’s Employment Agreement, if any, and (ii)
any severance benefit payable under any severance plan or policy of the Company
or any of its Subsidiaries.

 

6.Termination Procedures and Compensation During Dispute .

 

(a)Notice of Change in Control; Notice of Termination .  Within five (5) days
after a Change in Control has occurred, the Company shall deliver to the
Executive a written statement memorializing the date that the Change in Control
occurred.  During the Term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto. 
For purposes of this Agreement, a “ Notice of Termination ” shall mean a notice
which shall indicate the specific termination provision in this Agreement relied
upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

 

(b)Date of Termination .  “ Date of Termination ,” with respect to any purported
termination of the Executive’s employment during the Term of this Agreement,
shall mean (i) if the Executive’s employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause, subject to subsection (i) above) and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty (60)
days, respectively, from the date such Notice of Termination is given). For
purposes of determining the date on which to make any payments described under
Section 5(d), 5(f) and 5(h), and for purposes of interpreting Section 18(w), a
Date of Termination shall only occur upon the Executive’s “separation from
service” within the meaning of Section 409A of the Code and as determined after
applying the presumptions set forth in Treas. Reg. Section 1.409A-1(h)(1).

 





5

 







 

7.No Mitigation .  The Company agrees that under this Agreement, if the
Executive’s employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 5 of this
Agreement.  Further, the amount of any payment or benefit provided for in this
Agreement (other than as specifically provided in Section 5(d) of this
Agreement) shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

 

8.Successors; Binding Agreement; Anti-Assignment .

 

(a)In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in accordance with its terms.  Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to terminate the Executive’s
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

 

(b)This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

 

(c)In no event shall any of the benefits payable to the Executive hereunder be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Executive or the
Executive’s estate.

 

9.Notices . For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 





6

 






If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company.

 

If to the Company:  STR Holdings, Inc., 1699 King Street, Suite 400, Enfield,
Connecticut 06082, Attn:  General Counsel (facsimile no. (860) 758-7301), or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

 

10.Obligations after the Date of Termination .

 

(a)Confidentiality .  The Executive agrees that the Executive shall not,
directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of the Executive’s
employment and for the benefit of the Company, at any time following the Date of
Termination, any nonpublic, proprietary or confidential information, knowledge
or data relating to the Company, any of its subsidiaries, affiliated companies
or businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Executive; (ii) becomes known to the public subsequent to disclosure to the
Executive through no wrongful act of the Executive or any representative of the
Executive; or (iii) the Executive is required to disclose by applicable law,
regulation or legal process (provided that the Executive provides the Company
with prior notice of the contemplated disclosure and reasonably cooperates with
the Company at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, the Executive’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.  Unless required otherwise by law or
government regulation, the parties will maintain the terms and conditions of
this Agreement in confidence.

 

(b)Non-Disparagement .  Each of the Executive and the Company (for purposes
hereof, “the Company” shall mean only (i) the Company by press release or
otherwise and (ii) the executive officers and directors thereof and not any
other employees) agrees not to make any public statements that disparage or
materially criticize the other party, or in the case of the Company, its
respective affiliates, officers, directors, products or services. 
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) or otherwise as
required by law shall not be subject to this Section 10(b).

 

(c)Return of Company Property and Records .  The Executive agrees that upon
termination of the Executive’s employment, for any cause whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.

 





7

 



 

(d)Cooperation .  The Executive agrees that, following termination of the
Executive’s employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation. The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the Compensation Committee) and
expenses associated with such cooperation and assistance.

 

(e)Assignment of Inventions .  The Executive will promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “ Inventions ”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Executive’s employment with the Company, or
relate to any matters directly pertaining to the business of the Company or any
of its subsidiaries. Included herein as if developed during the employment
period is any specialized equipment and software developed for use in the
business of the Company. All of the Executive’s right, title and interest in,
to, and under all such Inventions, licenses, and right to grant licenses shall
be the sole property of the Company. As to all such Inventions, the Executive
will, upon request of the Company execute all documents which the Company deems
necessary or proper to enable it to establish title to such Inventions or other
rights, and to enable it to file and prosecute applications for letters patent
of the United States and any foreign country; and do all things (including the
giving of evidence in suits and other proceedings) which the Company deems
necessary or proper to obtain, maintain, or assert patents for any and all such
Inventions or to assert its rights in any Inventions not patented.

 

(f)Equitable Relief and Other Remedies .  The parties acknowledge and agree that
the other party’s remedies at law for a breach or threatened breach of any of
the provisions of this Section would be inadequate and, in recognition of this
fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

 

(g)Reformation .  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

 





8

 



 

(h)Survival of Provisions .  The obligations contained in this Section 10 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

 

11.Conditions .  (a) Any payments or benefits made or provided under this
Agreement are subject to the Executive’s:

 

(a)other than as specifically provided in Section 12 of this Agreement,
compliance with the provisions of Section 10 hereof;

 

(b)delivery to the Company of an executed Agreement and General Release (the
“ General Release ”), which shall be substantially in the form attached hereto
as Exhibit A (with such changes therein or additions thereto as needed under
then applicable law to give effect to its intent and purpose) within twenty one
(21) days of presentation thereof by the Company to the Executive (which
presentation shall be made by the Company no later than two (2) business days
following the Date of Termination); and

 

(c)delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
with the General Release.

 

(d)If the Executive fails to deliver the General Release to the Company, with
the documentation described in subsection (c) of this Section 11, within the
time specified in subsection (b) of this Section 11, or if he provides such
General Release but thereafter revokes it within the seven (7) day period
specified in the General Release, all benefits provided for hereunder shall be
forfeited and shall not be reinstated for any reason.

 

12.Miscellaneous .  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and an authorized officer of the Company (other than
the Executive).  No waiver by either party hereto at any time of any breach by
the other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party, except for any
Employee Non-Disclosure, Non-Compete and Assignment of Invention Agreement or
similar agreement not to compete or similar undertaking otherwise in effect as
of the Date of Termination, the terms of which shall control in the event of any
conflict with the terms of this Agreement.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
Connecticut.  Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.  The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after its expiration shall survive
any such expiration.

 





9

 



 

13.Validity; Counterparts .  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  This
Agreement may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.

 

14.Expenses .  Except as otherwise provided in Section 5(g) of this Agreement,
the Executive and the Company shall bear their own respective expenses with
respect to this Agreement and all matters arising hereunder or pertaining
hereto.

 

15.Settlement of Disputes .  All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing.  Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon.  The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive’s claim has been denied.

 

16.Arbitration .   Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Hartford, Connecticut, in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

 

17.Section 409A Compliance .  The Agreement is intended to comply with (or in
some instances be exempt from) the requirements of Section 409A of the Code (and
Regulations issued thereunder), and shall be interpreted and administered in a
manner which is consistent with this intention.  Notwithstanding the foregoing,
the Company does not guarantee any particular tax result and the Executive is
responsible for payment on any taxes owed by him under this Agreement, including
without limit, any taxes under Section 409A.

 

18.Definitions .  For purposes of this Agreement, the following terms shall have
the meanings indicated below:

 

(a)“ Actual Bonus ” shall mean the percentage of the Executive’s annual base
salary that is established with respect to the applicable year pursuant to the
Company’s management incentive plan (or any successor incentive plan adopted by
the Board) that the Executive would have earned assuming he continued his
employment through the end of such applicable year and fully satisfied personal
performance goals, if any.

 





10

 



 

(b)“ Affiliate ” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

(c)“ Applicable Multiplier ” shall mean that multiplication factor set forth in
column B of Schedule A in the event that the Date of Termination occurs other
than during a Change in Control Severance Period, or column C of Schedule A in
the event the Date of Termination occurs during the Change in Control Severance
Period.

 

(d)“ Applicable Severance Period ” shall mean the period of 12 months multiplied
by the relevant Applicable Multiplier immediately following the Date of
Termination.

 

(e)“ Base Salary Reduction ” shall have the meaning set forth in Section
18(s)(i) of this Agreement.

 

(f)“ Beneficial Owner ” shall have the meaning set forth in Rule 13d-3 and 13d-5
under the Exchange Act.

 

(g)“ Board ” shall mean the Board of Directors of the Company.

 

(h)“ Cause ” shall have the meaning set forth in the Executive’s Employment
Agreement, if applicable, and otherwise shall mean (i) the Executive’s failure
or refusal to follow the reasonable instructions of the Executive’s
supervisor (or for the CEO, the Company’s Board of Directors) (other than due to
Executive’s Disability), which failure or refusal is not cured within 30 days
following written notice; (ii) the Executive’s conviction of a felony or of a
misdemeanor if such misdemeanor involves moral turpitude or misrepresentation,
including  a plea of guilty or nolocontendere ; (iii) the Executive’s unlawful
use (including being under the influence) or possession of illegal drugs on the
Company’s or any of its Subsidiaries’ premises; (iv) the Executive’s commission
of any act of fraud, embezzlement, misappropriation of funds, intentional
misrepresentation, breach of fiduciary duty or other act of dishonesty
materially detrimental  to the Company or any of its Subsidiaries; or (v) the
Executive’s intentional wrongful act or gross negligence that has a materially
detrimental effect on the Company or its Subsidiaries.  For purposes of this
Agreement, any termination of Executive’s employment due to Executive’s death or
Disability shall be deemed a termination by the Company for Cause.

 

(i)“ Change in Control ” shall mean the first to occur of any one of the
following events:

 

(i)                                any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 35% or
more of either (1) the total fair market value of the then outstanding shares of
common stock of the Company or (2) the then outstanding securities of the
Company generally entitled to vote in the election of directors of the Company,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (1) of paragraph (iii) below; or

 





11

 



 

(ii)                             during any twelve (12) month period,
individuals who, as of the beginning of such period, constitute the Board (the
“ Incumbent Board ”) cease to constitute at least a majority of the Board;
provided, that any person becoming a director of the Company subsequent to the
beginning of such period whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company and whose appointment or election was not approved by at least a
majority of the directors of the Company in office immediately before any such
contest, or

 

(iii)                          there is consummated a merger or consolidation of
the Company with any other business entity, other than (1) a merger or
consolidation which would result in the securities of the Company generally
entitled to vote in the election of directors of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into such securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding such securities under an employee
benefit plan of the Company or any Subsidiary of the Company, at least 50.1% of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and generally
entitled to vote in the election of directors of the Company or such surviving
entity or any parent thereof, or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 50.1% or more of the then outstanding securities of
the Company generally entitled to vote in the election of directors of the
Company; or

 

(iv)                         the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or there is consummated the
sale or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity where the outstanding securities
generally entitled to vote in the election of directors of the Company
immediately prior to the sale continue to represent (either by remaining
outstanding or by being converted into such securities of the surviving entity
or any parent thereof) 50.1% or more of the outstanding securities of such
entity generally entitled to vote in the election of directors immediately after
such sale; or

 

(v)                            any other event which the Board of Directors
declares to be a Change in Control.

 





12

 



 

(j)“ Change in Control Severance Period ” shall mean the period commencing
ninety (90) days prior to the execution of any definitive purchase and sale,
merger or other acquisition agreement resulting in a Change in Control through
the first anniversary following the closing of such Change in Control, or, in
the case of any other type of Change in Control, the period of one (1) year
beginning on the date of the occurrence of such Change in Control through the
first anniversary thereof.

 

(k)“ Code ” shall mean the Internal Revenue Code of 1986, as amended from time
to time and Regulations issued thereunder.

 

(l)“ Company ” shall mean [STR Holdings, Inc.] , and, except in determining
under Section 18(i) hereof whether or not any Change in Control of the Company
has occurred, shall include any successor to its business and/or assets.

 

(m)“ Date of Termination ” shall have the meaning set forth in Section 6(b) of
this Agreement.

 

(n)“ Disability ” shall have the meaning set forth in the Employment Agreement
between the Executive and the Company, if any, and otherwise shall be deemed the
reason for the termination by the Company of the Executive’s employment, if, as
a result of the Executive’s incapacity due to physical or mental illness, the
Executive shall have been absent from the full-time performance of the
Executive’s duties with the Company for a period of six (6) consecutive months,
the Company shall have given the Executive a Notice of Termination for
Disability, and, within thirty (30) days after such Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties.

 

(o)“ Exchange Act ” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(p)“ Executive ” shall mean the individual named in the first paragraph of this
Agreement.

 

(q)“ Executive’s Position ” shall mean the position held by the Executive as set
forth in column A of Schedule A.

 

(r)“ General Release” shall have the meaning set forth in Section 11(b) of this
Agreement.

 

(s)“ Good Reason ” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) during the Term of this Agreement, of any one of the following acts by
the Company, or failures by the Company to act.  As set forth below, subsection
(i) contains the elements of Good Reason, and subsection (ii) sets forth certain
terms and conditions applicable to termination by the Executive for Good Reason;

 



  (i) (A) (1)  A material diminution in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to such diminution
resulting from, among other things, (1) the assignment to the Executive of any
duties inconsistent with the Executive’s duties and the Executive’s Position,
immediately prior to such assignment, or (2) during a Change in Control
Severance Period, the failure of the Company to ensure that the Executive
maintains substantially the same duties and position during such Change in
Control Severance Period, with the Company and each other entity that may then
be a direct or indirect parent of the Company owning directly or indirectly a
majority of the outstanding capital stock of the Company, as the Executive was
assigned or held immediately prior to such Change in Control Severance Period;  
     



 





13

 



 





    (B) A material reduction by the Company, during the period of one (1) year
immediately prior to the Date of Termination, in either or both of (1) the
Executive’s annual base salary (a “Base Salary Reduction”); or (2) the target
bonus percentage set forth in the Company’s management incentive plan, in each
case as in effect on the date of this Agreement or as the same may be increased
from time to time;             (C) The relocation of the Executive’s principal
place of employment to a location more than (fifty) 50 miles from the
Executive’s principal place of employment immediately prior to such relocation
or the Company’s requiring the Executive to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business travel obligations immediately prior thereto;    
        (D) The failure by the Company to pay to the Executive any portion of
the Executive’s current compensation, or to pay to the Executive any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, within thirty (30) days of the date such compensation is due;  
          (E) The failure by the Company to continue in effect any material
compensation plan in which the Executive participates immediately prior to such
failure which is material to the Executive’s total compensation, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to such failure;        







 





14

 



 



    (F) The failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s benefit plans, including without limitation, life insurance,
health and accident, or disability plans in which the Executive was
participating immediately prior to such failure, the taking of any other action
by the Company which would directly or indirectly materially reduce any of such
benefits or deprive the Executive of any material fringe benefit enjoyed by the
Executive immediately prior to such action, or the failure by the Company to
provide the Executive with the number of paid vacation days to which the
Executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
such failure; or             (G) Any material breach by the Company of the
Executive’s Employment Agreement.           (ii) (A) For purposes of this
Agreement, any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 6(a) of this Agreement shall not be effective.             (B) The
Executive’s right to terminate the Executive’s employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness.
            (C) For purposes of any determination regarding the existence of
Good Reason, any claim by the Executive that Good Reason exists shall be
presumed to be correct unless the Company establishes to the Board by clear and
convincing evidence that Good Reason does not exist.             (D)
Notwithstanding any provision of this Section 18(r) to the contrary, none of the
foregoing provisions of this Section 18(r) shall constitute Good Reason unless
(A) no later than ninety (90) days following the occurrence of any of the events
set forth in Section 18(r)(i) above, the Executive provides written notice to
the Company of such event containing a description thereof and stating the
subsection of Section 18(r)(i) above under which such event constitutes Good
Reason (the “Good Reason Notice”) and the Company shall not have cured such
event within thirty (30) days following its receipt of such notice, and (B) no
later than one hundred eighty (180) days, but no earlier than thirty (30) days,
following the Company’s receipt of such Good Reason Notice, the Executive gives
the Company a Notice of Termination satisfying the requirements of
Section 6(a) of this Agreement with respect to the event constituting Good
Reason described in such Good Reason Notice.        









 





15

 



 





(t)“ Incumbent Board ” shall have the meaning set forth in Section 18(h)(ii) of
this Agreement.

 

(u)“ Lump Sum Amount ” shall have the meaning set forth in Section 5(c) of this
Agreement.

 

(v)“Notice of Termination ” shall have the meaning set forth in Section 6(a) of
this Agreement.

 

(w)“Periodic Payments” shall have the meaning set forth in Section 5(b) of this
Agreement.

 

(x)“ Person ” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its direct or indirect
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions and with substantially the same voting rights
as their ownership and voting rights with respect to the Company.

 

(y)“ Pro Rata Bonus ” shall have the meaning set forth in Section 5(b) of this
Agreement.

 

(z)“ Qualifying Severance Payments” shall mean Severance Payments that, in the
aggregate, do not exceed two times the lesser of (i) the Executives annual rate
of base salary for the taxable year immediately preceding the year during which
the Date of Termination occurs, determined in accordance with
Section 1.409A-1(a)(9)(iii)(A)(1) of the Regulations under Code Section 409A, or
(ii) the limit under the Code Section 401(a)(17) on compensation under a
qualified retirement plan for the year in which the Date of Termination occurs.

 

(aa)“ Qualifying Termination ” shall have the meaning set forth in
Section 5(a) of this Agreement.

 

(bb)“ Severance Payments ” shall have the meaning set forth in Section 5(a) of
this Agreement.

 

(cc)“Specified Employee” shall have the meaning as defined in Section 409A of
the Code and Section 1.409A-1(i) of the Regulations issued under the Code.

 

(dd)“ Subsidiary ” shall mean any corporation of which the Company owns,
directly or indirectly, a majority of securities entitled to vote in the
election of directors.

 





16

 



 

(ee)“ Target Bonus ” shall mean the percentage of the Executive’s annual base
salary that is established with respect to the applicable year pursuant to the
Company’s management incentive plan (or any successor incentive plan adopted by
the Board) calculated as if the performance of the Executive meets the
Executive’s Target performance amount with respect to all performance objectives
(irrespective of actual performance).

 

(ff)“ Target Bonus Amount ” shall have the meaning set forth in Section 5(c) of
this Agreement.

 

(gg)“ Term ” shall mean the period of time described in Section 2 of this
Agreement.

 





17

 



 

IN WITNESS WHEREOF , the parties have executed this agreement as of the date and
year first above written.

 



    STR HOLDINGS, INC.           By:          Name: Alan N. Forman       Title:
Sr. Vice President & General Counsel           THE EXECUTIVE                    
  Name: Robert Yorgensen           Address: 55 Old Stone Crossing     West
Hartford, CT 06117      

 



 



18

 





Exhibit A

 

FORM OF AGREEMENT AND GENERAL RELEASE

 

This Agreement and General Release (“Release”) is entered into by and between
STR HOLDINGS, INC. (“Company”) and                          (“Executive”) to
resolve any and all disputes concerning his employment with Company and his
separation from employment on                         . Accordingly, in exchange
for the consideration and mutual promises set forth herein, the parties do
hereby agree as follows:

 

1.                      Effective close of business on                         ,
Executive’s employment with Company will terminate, and all salary continuation
and benefits will cease other than those to which Executive is entitled in
consideration for this Release as set forth in Executive’s Change in Control
Agreement with Company (“Agreement”), which is incorporated by reference, and as
a matter of law (e.g., COBRA benefits).

 

2.                      In consideration for Executive’s executing this Release
of any and all legal claims he might have against the STR Parties (as defined
below), subject to the exceptions set forth herein, and the undertakings
described herein, and to facilitate his transition to other employment, Company
agrees to provide Executive with the compensation and severance payments
consideration detailed in Sections 4 and 5 of the Agreement.

 

3.                      Neither Company nor Executive admits any wrongdoing of
any kind, and both agree that neither they nor anyone acting on their behalf
will disclose this Release, or its terms and conditions. Notwithstanding the
foregoing, Executive is not barred from disclosing this Release to his legal,
financial and personal advisors or to those persons essential for Executive to
(a) implement or enforce his rights under this Release and the Agreement in
which the Release is incorporated; (b) defend himself in a lawsuit,
investigation or administrative proceeding; (c) file tax returns; or (d) advise
a prospective employer, business partner or insurer of the contractual
restrictions on his post-Company employment.

 

4.                      In exchange for the undertakings by Company described in
the above paragraphs:



 



 

 

a.                                                      Executive, for himself,
his heirs, executors, administrators and assigns, does hereby release, acquit
and forever discharge Company, its subsidiaries, affiliates and related
entities, as well as all of their respective officers, stockholders, stockholder
representatives, directors, members, partners, trustees, employees, attorneys,
representatives and agents (collectively, the “STR Parties”), from any and all
claims, demands, actions, causes of action, liabilities, obligations, covenants,
contracts, promises, agreements, controversies, costs, expenses, debts, dues, or
attorneys’ fees of every name and nature, whether known or unknown, without
limitation, at law, in equity or administrative, against the STR Parties that he
may have had, now has or may have against the STR Parties by reason of any
matter or thing arising from the beginning of the world to the day and date of
this Release, including any claim relating to the termination of his employment
with any STR Party. Those claims, demands, liabilities and obligations from
which Executive releases the STR Parties include, but are not limited to, any
claim, demand or action, known or unknown, arising out of any transaction, act
or omission related to Executive’s employment by any STR Party and Executive’s
separation from such employment, sounding in tort or contract and/or any cause
of action arising under federal, state or local statute or ordinance or common
law, including, but not limited to, the federal Age Discrimination In Employment
Act of 1967, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Equal Pay
Act, the Worker Adjustment and Retraining Notification Act, the Fair Labor
Standards Act, the Connecticut Civil Rights Law, as well as any similar state or
local statute(s), in each case as any such law may be amended from time to time
and any claims to have been or to be considered as a “whistleblower” or other
protected person under Federal or state law, including Section 806 of the
Corporate and Criminal Fraud Accountability Act. The foregoing shall, in
accordance with applicable law, not prohibit or prevent Executive from filing a
charge with the United States Equal Employment Opportunity Commission (“EEOC”)
and/or any state or local agency equivalent, and/or prohibit or prevent
Executive from participating in any investigation of any charge filed by others,
albeit that he understands and agrees that he shall not be entitled to seek
monetary compensation for himself from the filing and/or participation in any
such charge.  This Release does not apply to:  (i) any exculpatory provision or
right to indemnification or contribution under the Company’s Certificate of
Incorporation or Bylaws or under any federal or state law, or under any
Indemnification Agreement with the Company or related to any directors’ and
officers’ insurance policy maintained by the Company for the benefit of its
officers and directors; (ii) any rights to the receipt of employee benefits
which vested on or prior to the date of this Release; (iii) the right to receive
compensation and severance payments consideration detailed in Sections 4 and 5
of the Agreement, the right to reimbursement of expenses under Section 5(g)of
the Agreement, and any other rights of Executive under the Agreement which
expressly survive termination; (iv) the right to continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act; or (v) any rights of
Executive as a stockholder of the Company or attendant to Executive’s ownership
of any stock options or other equity securities in the Company or its successors
or assigns and any options or warrants related thereto or under any stock option
plan or other equity incentive plan of the Company and any award agreements
related thereto.

 

b.                                                      Executive expressly
acknowledges that his attorney has advised him regarding, and he is familiar
with the fact that certain state statutes provide that general releases do not
extend to claims that the releaser does not know or suspect to exist in his
favor at the time he executes such a release, which if known to him may have
materially affected his execution of the release. Being aware of such statutes,
Executive hereby expressly waives and relinquishes any rights or benefits he may
have under such statutes, as well as any other state or federal statutes or
common law principles of similar effect, and hereby acknowledges that no claim
or cause of action against any STR Party shall be deemed to be outside the scope
of this Release whether mentioned herein or not.

 





 

 

 



c.                                                       Executive hereby
acknowledges that he is executing this Release pursuant to the Agreement, and
that the compensation and severance consideration to be provided to Executive
pursuant to Sections 4 and 5 of the Agreement is in addition to what he would
have been entitled to receive in the absence of this Release. Executive hereby
acknowledges that he is executing this Release voluntarily and with full
knowledge of all relevant information and any and all rights he may have.
Executive hereby acknowledges that he has been advised to consult with an
independent attorney of his own choosing in connection with this Release to
explain to him the legal effect of the terms and conditions of this Release and
that Executive has consulted such an attorney for such purpose. Executive
acknowledges that he has read this Release in its entirety. Executive further
states that he fully understands the terms of this Release and that the only
promises made to him in return for signing this Release are stated herein and in
the Agreement in which this Release is incorporated.  Executive hereby
acknowledges that he is voluntarily and knowingly agreeing to the terms and
conditions of this Release without any threats, coercion or duress, whether
economic or otherwise, and that Executive agrees to be bound by the terms of
this Release. Executive acknowledges that he has been given at least twenty-one
(21) days to consider this Release, and that if Executive is age forty (40) or
over, Executive understands that he has seven (7) days following his execution
of this Release in which to revoke his agreement to comply with this Release by
providing written notice of revocation to the Vice President of Human Resources
of the Company.

 

d.                                                      Executive further hereby
covenants and agrees that this General Release shall be binding in all respects
upon himself, his heirs, executors, administrators, assigns and transferees and
all persons claiming under them, and shall inure to the benefit of all of the
officers, directors, agents, employees, stockholders, members and partners and
successors in interest of Company, as well as all parents, subsidiaries,
affiliates, related entities and representatives of any of the foregoing persons
and entities.

 

e.                                                       Executive agrees that
he will not disparage or materially criticize any STR Parties or make or publish
any communication that reflects adversely upon any of them, including
communications concerning the Company itself and its current or former
directors, officers, employees or agents.

 

5.                      If any provision of this Release is found to be invalid,
unenforceable or void for any reason, such provision shall be severed from the
Release and shall not affect the validity or enforceability of the remaining
provisions.  This Release shall be interpreted, enforced and governed by the
laws of the State of Connecticut, without regard to the choice of law principles
thereof.

 



 

 



 

IN WITNESS WHEREOF, I have signed this General Release this      day of
                                                  , 201    .

 

 



    By:                        Name:           



 

Subscribed and sworn to before me this      day of                     ,
201    .

 



 

          Notary Public     My Commission Expires        



 

 



 

 



 

SCHEDULE A

 

Applicable Multipliers During Severance Periods

 

(A) 
Name/Position  (B) 
Applicable Multiplier 
(Not During Change 
in Control Severance 
Period)  (C) 
Applicable Multiplier 
(During Change in 
Control Severance 
Period) Robert Yorgensen/President & Chief Executive Officer   2.0    2.0 

 

 

 

 

 

 

 



 



